 1

 2

 3

 4

 5

 6                            UNITED STATES DISTRICT COURT
 7                      WESTERN DISTRICT OF WASHINGTON AT SEATTLE

 8   JOEL STEDMAN, on behalf of himself and all           Case No. 2:18-cv-1254 RSL
     others similarly situated; KAREN JOYCE, on
 9   behalf of herself and all others similarly           ORDER GRANTING STIPULATED
     situated,                                            MOTION TO STRIKE
10                        Plaintiffs,                     TRIAL DATE
11          v.

12   PROGRESSIVE DIRECT INSURANCE
     COMPANY, a foreign automobile insurance
13   company,
                       Defendant.
14
                                                  ORDER
15

16          THE COURT, having considered the Parties’ Stipulated Motion to Strike the Trial Date,

17   as well as the pleadings and materials on file, GRANTS the Motion.

18          The case schedule and currently-set trial date are STRICKEN, pending determination of
19
     Plaintiff’s Motion on Class Certification and related briefing. Following issuance of its
20
     certification ruling, the Court will issue a new case schedule and trial date.
21

22          DATED this 28th day of April, 2021.
23

24
                                                    Robert S. Lasnik
25
                                                    United States District Judge
26

     ORDER GRANTING                                             B A D G L E Y M U L L I NS T U R N E R    PLLC
     STIPULATED MOTION TO STRIKE                                      19929 Ballinger Way NE, Suite 200
                                                                             Seattle, WA 98155
     TRIAL DATE - 1                                                           TEL 206.621.6566
     No. 2:18-cv-1254 RSL                                                     FAX 206.621.9686
